PETITION POR REHEARING.
[Filed April 16, 1889.]
Thayer, C. J.
“Garnishment rests wholly upon judicial process, and depends upon the due pursuit of the steps prescribed by law for its prosecution. It is in the nature of a proceeding in rem, since its aim is to invest the plaintiff with the right and power to appropriate to the satisfaction of his claim against the defendant property of the defendant’s in the garnishee’s hands, or a debt due from the garnishee to the defendant.” (Drake on Attachments, 4th ed., secs. 451, 452.)
The nature of the proceeding is such that a party claiming to have acquired property rights by means of it must, in order to maintain them, show a strict compliance with all its requirements. Hence, before the appellants in this case could be regarded as the owners of the notes and mortgage in the suit, it was necessary for them to show the due issuance of an execution upon the judgment in favor of E. W. McCann against Mary Davis; its levy upon the debt due to her from William M. Davis; that the latter gave to the officer who had the execution ■for service a certificate showing that he was owing the debt to Mary Davis; that the debt was. not then due, and *347that the officer proceeded to sell the same according to the certificate as other property.
These various steps were necessary in order to divest ownership of the notes and mortgage out of Mary Davis, and the appellants were required to show that they had been taken, in order to establish title to them. The return of the sheriff to the writ of execution is inaccurate, though the statement contained therein may be sufficient to show that he levied upon the debt. It would have been more exact, however, if he had stated in the return that he levied upon the debt, and the manner in which the levy was made, instead of stating that he levied and served the execution on William M. Davis, and the manner in which he levied and “served” the same on said Davis. But the question as to whether the certificates given by William M. Davis to the sheriff showed that the former was owing the debt to Mary Davis, and authorized the sheriff to sell it as her property, cannot, in my opinion, be resolved in favor of the appellants, and this is decisive of the case against them.
The petition for a rehearing must therefore be denied.